
	
		III
		110th CONGRESS
		2d Session
		S. RES. 693
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 27
			 (legislative day, September 17), 2008
			Mr. Lautenberg (for
			 himself, Mr. Martinez,
			 Mrs. Murray, Mr. Levin, Mr.
			 Brown, Mr. Salazar,
			 Mr. Obama, Mr.
			 Menendez, Mr. Casey, and
			 Mr. Bayh) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the month of November 2008 as
		  National Homeless Youth Awareness Month.
	
	
		Whereas
			 between 1,600,000 and 2,800,000 children and teens are homeless in the United
			 States each year, with many staying on the streets or in emergency
			 shelters;
		Whereas
			 families with children are the fastest growing segment of the homeless
			 population and now make up approximately 1/3 of that
			 population;
		Whereas
			 many homeless youth experience isolation and trauma while residing on the
			 streets or in precarious housing situations and may eventually develop
			 depression, anxiety, and post-traumatic stress disorder;
		Whereas
			 homeless youth are typically too poor to secure basic needs and are unable to
			 access adequate medical or mental health care;
		Whereas
			 many youth become homeless due to a lack of financial and housing resources as
			 they exit juvenile corrections and foster care;
		Whereas
			 12 to 36 percent of foster youth experience homelessness at least once after
			 exiting foster care;
		Whereas
			 homeless youth are most often expelled from their homes by their guardians
			 after physical, sexual, or emotional abuse or separated from their parents
			 through death or divorce without adequate resources; and
		Whereas
			 awareness of the tragedy of youth homelessness and its causes must be
			 heightened so that greater support for effective programs involving businesses,
			 families, law enforcement agencies, schools, and community and faith-based
			 organizations, aimed at helping youth remain off the streets becomes a national
			 priority: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the values and efforts of
			 businesses, organizations, and volunteers dedicated to meeting the needs of
			 homeless children and teens;
			(2)applauds the initiatives of businesses,
			 organizations, and volunteers that employ time and resources to build awareness
			 of the homeless youth problem, its causes, and potential solutions, and work to
			 prevent homelessness among children and teens; and
			(3)should recognize the month of November 2008
			 as National Homeless Youth Awareness Month and encourages these
			 businesses, organizations, and volunteers to continue to intensify their
			 efforts during the month of November.
			
